        Case 2:19-cv-00781-AC Document 16 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTA LILLY,                                   No. 2:19-cv-00781 AC
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On May 17, 2019, this court issued a scheduling order stating that plaintiff’s motion for

19   summary judgment was due 45 days following receipt of the administrative record. ECF No. 7 at

20   2. The administrative record was filed on September 18, 2019 – over 9 months ago. ECF No. 12.

21   The time for plaintiff to serve her motion has long since passed. Good cause appearing, IT IS

22   HEREBY ORDERED that plaintiff shall show cause, within 10 days, why her failure to file a

23   motion for summary judgment should not be deemed a waiver of the right to file such a motion at

24   any time, and why this case should not be dismissed for failure to prosecute.

25   DATED: June 29, 2020

26

27

28
